State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      106633
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

NANCY MARIN,
                    Appellant.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., Rose, Lynch and Clark, JJ.

                               __________


     G. Scott Walling, Schenectady, for appellant.

      J. Anthony Jordan, District Attorney, Fort Edward, for
respondent.

                               __________


      Appeal from a judgment of the County Court of Washington
County (McKeighan, J.), rendered March 15, 2013, convicting
defendant upon her plea of guilty of the crime of criminal sale
of a controlled substance in the third degree.

      In satisfaction of a three-count indictment, defendant
pleaded guilty to criminal sale of a controlled substance in the
third degree and waived her right to appeal. In accordance with
the plea agreement, she was sentenced to six years in prison, to
be followed by two years of postrelease supervision. Defendant
now appeals.

      Appellate counsel seeks to be relieved of representing
defendant on the ground that there are no nonfrivolous issues to
be raised on appeal. Based upon our review of the record and
counsel's brief, we agree. Therefore, the judgment is affirmed
                              -2-                  106633

and counsel's request for leave to withdraw is granted (see
People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650
[1986]; see generally People v Stokes, 95 NY2d 633 [2001]).

     Peters, P.J., Rose, Lynch and Clark, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court